DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/22 has been entered.
 
EXAMINER’S AMENDMENT
The claims are allowable in light of applicant’s amendment filed 05/23/22. 
This application is in condition for allowance except for the presence of claim 4 and 15-20 directed to an infusion product nonelected without traverse on 08/23/17. Claims 1-3 and 5-14 are allowable.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:   
Claims 5 and 15-20, non-elected without traverse of record, have been canceled.


US 5,620,724 to Adler is considered as the closest prior art for the invention according to claim 1. Adler disclosed a product for producing a beverage such as tea having tea leaves dispersed, extracted and dispensed  (See Abstract and 12:10-15 and 15:5-15).  US 20120024161 A1 to Chen et al. disclosed a product (see Figs. 1- 7) for dispensing a beverage or broth in a: dispenser (entire device shown in Fig. 1) defining an
openings at either side are via both threaded caps -top 21 and teaches the opening lids are opened to prepare the tea beverage by hot water yielding an infusion product.  The invention according to claim 1 differs from the one known from Adler and Chen in that the product has an optical density at 274 nm of greater than about 0.4 after 2.5 grams of the product are immersed in 500 mL of water at a temperature of 90°C for 20 seconds.  The invention characterized by the combination of these amended features, is allowable for reasons of record and in light of Applicant’s arguments submitted 05/23/22.

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-1519.  The examiner can normally be reached on Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787